Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment

1.	This action is in response to the amendment filed June 15, 2022. Claims 1, 7-8 and 21 were amended and claims 22-23 were added, rendering claims 1-10, 14-16 and 18-23 pending.


2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections – 35 USC § 103(a)


3.	Claims 1, 3, 14-16, 21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252).
	Ishihara discloses a flexible sheet of paper comprising a thin-film silicon layer that formed on the paper substrate (paragraphs 54 and 114) where paragraph 49 of the instant specification teaches the metalloid element constituting the metalloid element containing layer includes silicon. Ishihara discloses other substrates may be used as a support substrate, which includes woven or non-woven fibre type (paragraph 114).  
Ishihara discloses the thickness of one or more layers of the article is selected between 100nm and 20 micron (0.000099mm and 0.02mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990), as in claims 1, 3.
	Concerning claims 14-15, Ishihara discloses plastic substrates (paragraphs 11 and 27).
	Concerning claim 16, Ishihara does not disclose the thickness of the substrate; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
	Concerning claim 21, Ishihara does not appear to explicitly teach the Chroma C* value, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the sheet is carried out using material which are substantially identical to those disclosed by applicants. Therefore the sheet discussed above would be expected to meet the claimed Chroma C* value.
	Concerning claim 23, Ishihara discloses a flexible sheet of paper comprising a thin-film silicon layer that formed on the paper substrate (paragraphs 54 and 114) where paragraph 49 of the instant specification teaches the metalloid element constituting the metalloid element containing layer includes silicon. Ishihara discloses other substrates may be used as a support substrate, which includes woven or non-woven fibre type (paragraph 114).  Ishihara discloses the thickness of one or more layers of the article is selected between 100nm and 20 micron (0.000099mm and 0.02mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
 Ishihara does not disclose the thickness of the substrate; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 



4.	Claims 2 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252) in view of Pattern et al (U.S. 4,500,602).
	Ishihara is taken as above.  Ishihara does not disclose the substrate is carbonaceous. Pattern teaches a silicon based coating layer with a carbonaceous paper substrate (column 3, lines 25-36). Ishihara and Pattern are combinable because they are related to a similar technical field, which is coated paper substrates. It would have been obvious to one of ordinary skill in the art to have substituted the carbonaceous paper substrate, as taught in Pattern, for the paper substrate of Ishihara because they are functional equivalents and for the predictable result of improving the physical properties of the substrate material, as in claims 2 and 10.


5.	Claims 4-5, 7 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252) in view of Park et al (U.S. 2014/0045060).
	Ishihara is taken as above.  Ishihara does not disclose a metal layer. Park teaches 
a carbonaceous substrate and a metal/metalloid nanostructure disposed on the substrate (claim 1 of Park) where a substrate is defined as an underlying substance or layer, where a layer is equivalent to a sheet.  Ishihara and Park are combinable because they are related to a similar technical field, which is coated substrates. It would have been obvious to one of ordinary skill in the art to have included a metal layer, as taught in Park, on the article of Ishihara, to achieve the predictable result of improving the durability of the article, as in claim 4.
	Concerning claims 5 and 22, Ishihara and Park do not explicitly disclose the thickness ratio of the layers; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
	Concerning claim 7, Ishihara discloses a flexible sheet of paper comprising a thin-film silicon layer that formed on the paper substrate (paragraphs 54 and 114) where paragraph 49 of the instant specification teaches the metalloid element constituting the metalloid element containing layer includes silicon. Ishihara discloses other substrates may be used as a support substrate, which includes woven or non-woven fibre type (paragraph 114).  Ishihara discloses the thickness of one or more layers of the article is selected between 100nm and 20 micron (0.000099mm and 0.02mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).  Ishihara and Park do not explicitly disclose the thickness ratio of the layers; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 
Ishihara does not disclose the thickness of the substrate; however, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 



Claim Objections

6.	Claims 6, 8-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited laminated sheet further including where the oxide layer comprising one or more compounds represented by AOx, where X is a number satisfying the formula:
n/2.5<X<n/2 (n is the valence of a metal or metalloid), A is a metalloid element or metallic element selected from the group consisting of silicon…and cobalt.
The closest prior art does not teach or suggest the recited laminated sheet further including where the difference in refractive index between the metalloid element containing layer and the metal layer is 2 or more; and the metalloid element containing layer has a thickness of 1nm or more and 40nm or less.
The closest prior art does not teach or suggest the recited laminated sheet further including where the carbon fiber substrate comprises carbon fibers having an average diameter of 1,000 to 30,000 nm.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.




	Response to Arguments

7.	The rejection made under 35 U.S.C. 112(b) is withdrawn due to Applicant’s arguments to more particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252) has been considered; however, is unpersuasive.  Applicant argues Ishihara does not disclose a fiber substrate being at least one member selected from the group consisting of a woven fabric, a knitted fabric and a non-woven fabric. In response to Applicant’s argument, Ishihara discloses other substrates may be used as a support substrate, which includes woven or non-woven fibre type (paragraph 114).  Therefore, the rejection has been maintained over instant claims 1, 3, 14-16, 21 and newly added claim 23. 
Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252) in view of Pattern et al (U.S. 4,500,602) has been considered; however, is unpersuasive.  Applicant argues Ishihara does not disclose a fiber substrate being at least one member selected from the group consisting of a woven fabric, a knitted fabric and a non-woven fabric. In response to Applicant’s argument, because the rejection has been maintained over 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252), the rejection of Ishihara et al (U.S. 2016/0118252) in view of Pattern et al (U.S. 4,500,602) is also maintained for reasons of record.
Applicant’s arguments of the rejection made under 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252 in view of Park et al (U.S. 2014/0045060) has been considered; however, is unpersuasive.  Applicant argues Ishihara does not disclose a fiber substrate being at least one member selected from the group consisting of a woven fabric, a knitted fabric and a non-woven fabric. In response to Applicant’s argument, because the rejection has been maintained over 35 U.S.C. 103(a) as being unpatentable over Ishihara et al (U.S. 2016/0118252), the rejection of Ishihara et al (U.S. 2016/0118252) in view of Park et al (U.S. 2014/0045060) is also maintained for reasons of record.


Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781